Title: Abigail Adams to John Adams, 17 – 18 July 1782
From: Adams, Abigail
To: Adams, John


      
       My dearest Friend
       
        July 17 1782
       
      
      I have delayed writing till the vessel is near ready to Sail, that my Letters may not lay 3 weeks or a month after they are written, as is commonly the case. Mr. Rogers and Lady are going passengers in this vessel; and tho I have only a slight knowledge of them I shall commit my Letters to their care. I have not heard from you since the arrival of Capt. Deshon. Your last Letters were dated in March. I replied to them by the last vessel which saild for France dated about a month ago tho she has not sailed more than a fortnight. I again grow impatient for intelligence. From the last accounts which reachd us by way of Nantys we learn that the Dutch are acquiring a firmness of conduct, that they have acknowledged the independance of America, and are determined to turn a deaf Ear to that prostituted Island of Britain. If this is true, and I sincerely hope it is, I congratulate you upon the Success of your negotiations, and hope your Situation is more eligible than for the time past. If I know you are happy, it will tend to alleiviate the pains of absence.
      The Count de Grasse misfortune in the West Indias, we sensibly feel. The British will feed upon it for ages, but it will not save their Nation from the destruction which awaits them.
      
      The Season has advanced thus far without any military Exploit on either Side. We want the one thing necessary for persueing the War with Vigor. Were we less Luxurious we should be better able to support our Independance with becomeing dignity, but having habituated ourselves to the delicacies of Life, we consider them as necessary, and are unwilling to tread back the path of Simplicity, or reflect that
      
       “Man wants but little here below
       Nor wants that little long.”
      
      By the Enterprize I gave you a particular account of the dangerous Situation our dear Brother Cranch is in. He still continues, but we have little to build our hopes upon of his long continuance with us. Heaven be better to us than our fears. The rest of our Friends are well. Charles has been to see a publick Commencement; and has returned to night much gratified with the exhibitions. He has followed his Studies with attention, since his return, under the care of a Mr. Thomas of Bridgwater; who appears well calculated for the instruction of youth; and is said by good judges, to be an admirable proficient in the Languages. But with him we are obliged to part immediately, as he is going into Buisness. I know not what to do with my Children. We have no Grammer School in the Town, nor have we had for 5 years. I give this Gentleman 2s. 6 pr week a peice, for my two. I must (could I find a School abroad to my mind) Board them at 18 Shillings pr week which is the lowest. In Boston 6 and 8 dollers is given by Gentlemen there for Board, formerly a Gentleman Boarded as well for 12 Shillings, but such is the difference. I know not how to think of their leaving Home. I could not live in the House were it so deserted. If they are gone only for a day, it is as silent as a Tomb.
      What think you of your daughters comeing to keep House for you? She proposes it. Could you make a Bridge she would certainly present herself to you, nor would she make an ungracefull appearence at the Head of your table. She is rather too silent. She would please you the better. She frequently mourns the long absence of her Father, but she knows not all she suffers in consequence of it. He would prudently introduce her to the world, which her Mamma thinks proper in a great measure to seclude herself from, and the daughter is too attentive to the happiness of her Mamma to leave her much alone, nor could repeated invitations nor the solicitation of Friends joined to the consent of her Mamma, prevail with her to appear at commencement this year. But much rather would the Mamma and daughter embrace the Husband and Father in his Native Land than think of visiting foreign climes. Will the cottage be sweet? Will Retirement be desirable? Does your Heart pant for domestick tranquility, and for that reciprocation of happiness you was once no stranger to. Is there ought in Courts, in Theaters or Assemblies that can fill the void? Will Ambition, will Fame, will honour do it. Will you not reply—all, all are inadequate, but whether am I led? I cannot assume an other Subject—the Heart is softned. Good night.
      
      
       July 18th
      
      Sol rises this morning with great splendor. I had much rather have seen his face overspread with clouds dispenseing their fruitfull drops to the thirsty earth. It is very dry. Our Corn suffers. Should we be cut of or shortned in our crops we should more sensibly feel it, as our celebrated Siberian wheat is universally blasted, and much of the Rye. Our Success with a little last year led my Tennant to sow 3 acres this year, which we were obliged to mow for foder. Col. Quincy succeeded last year, and raised a hundred and sixty Bushels of as fine wheat as I ever saw, but his Has shared the same fate, and it is so where ever I hear of it. My favorite Virmont is a delightfull Grain Country. I cannot tell why, but I feel a great fondness for the prosperity of that State. I wrote you in my last that I had laid aside the thoughts of being an adventurer there for the present—but soon after Col. Davis of Woster to whom the township was granted, with his associates, brought me the Charter, and the proceedings of Congress with Regard to Virmont by which it appears that Virmont had complied with the requisitions of Congress and the committe to whom, the Matter was committed, report that having complied they consider Congress as obliged to set them of and ratify their independance. This Gentleman has taken pains to have every propriater persons of character and property and that they should all belong to this State. He says it is one of the best situated townships in the State, and will rise in value daily. Salem is the Name it bears. As he had got the deeds all drawn and executed I recollected the old adage Nothing venture nothing have; and I took all the Lots 5 in number 4 of which I paid him for, and the other obligated myself to discharge in a few months. You are named in the Charter as original propriater, so no deed was necessary. Each lot is to contain 300 and 30 acres at about 11 pounds a Lot. This payment has reduced my purse pretty low; having a little before paid Charles passage and repaird Buildings to the amount of a hundred dollers. My taxes I might mention as a heavy load, but as every Body complains, I will be silent, tho I might with as much reason; my continental tax which I am calld upon to pay next week, and is only a half year tax, amounts to 50 dollers. 19 pounds 15 & 10 pence I paid about a Month ago for a State tax and 7 pounds 10 & 2 pence for a town tax and 6 pound some shillings for a ministerial tax, to make up paper money deficiencies, besides 9 pounds 13 & six pence for Class number 7 towards hireing a Man for 3 years. All this I have discharged since April, as will appear by my Receits.
      I have not drawn any Bills and will not if I can possibly help it. I shall have no occasion to, if I can get black and white Gauze and Gauze hankerchiefs. It may not be to the Credit of my country but it is a certain fact, that no articles are so vendible or yeald a greater profit. It was with difficulty I could keep a little for my own use of what I last received. I inclosed a list of articles by the Enterprize which I wish you to direct Ingraham and Bromfield to forward, and should they meet with the same Success my former adventures have, and arrive safe, they will be much more benificial than drawing Bills upon which I must discount. I shall inclose a duplicate of the articles with an addition of 5 yard of scarlet Broad cloth of the best kind and 3 yard of Sattin of the same coulour which I want for my own use leaving it at all times to you to determine the Quantity which you think proper to remitt.
      You have heard I suppose that Gillion arrived at Philadelphia in June. Only two Letters have come to hand. Dr. Waterhouse left him at the Havanah but was unfortunately taken upon his passage home and carried to New York, by which means the rest of the Letters perished.—I wrote you by the Alliance respecting the Braintree prisoners, but have not received a line in which you make mention of them. That you took measures to relieve them several have testified to their Friends, but it would be more satisfactory if you had mentiond them yourself. There is in Boston a Mr. Marstins’ who belonged on Board Gillion who paid yesterday to Charles in Boston a Jo which he said you lent him. I mention this to his Honour and justice. Of all the money due to you, upon Book or note, I have not received a copper since your absence and must have been distresst but for the remittances you have made me.
      I long to receive Letters from all my dear Friends. I wish you would write by way of France and send your Letters to Mr. Warren. He would be particularly carefull of them. Two vessels have just arrived in 30 days passage from Nants. Your Friends here make great complaint, that you do not write to them. Uncle Smith says he will not write you any more, yet believe he does not keep his word, for he writes by every vessel. Genrll. Warren says you have forgotten him and Dr. Tufts complains. You see how important a line from you is considerd.
      I say all I can for you, but wish you would find leisure to notice those Friends who write to you. Uncle Quincy desires his regards to you. Your aged Mamma wishes to see you, but fears she never shall. My Father injoys as Good State of Health as his years will admit. My most affectionate regards to my Dear John from whom I have received but one Letter since his visit to Petersburg.
      
       Adieu my dearest Friend, and Believe me your Most affectionate
       Portia
      
      
      Black and white Gauze
      Spotted and striped Gauze hankerchiefs
      tapes Quality bindings low priced 7/8ths linnen
      Black calimincored tamiesfine threadlow
      priced dark grounded calicosRibbons—10 yd of
      blew and white dark striped cotton
      Nabby has just been giving me a Letter for you. I read it, and really beleive the child thinks herself serious; but you can give her better advice. Mr. Foster has just sent me word that he designs to wait upon me to morrow for Letters so that I shall give them to Him as he is kind enough to come out to see me. You will not fail to take notice of him.
     